IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39292

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 617
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 31, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
LAURA MAXINE LEFAVOUR,                           )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of three, for possession of sexually exploitative material, affirmed;
       order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Laura Maxine Lefavour pled guilty to possession of sexually exploitative material. Idaho
Code § 18-1507. The district court sentenced Lefavour to a unified term of ten years, with a
minimum period of confinement of three. Lefavour filed an Idaho Criminal Rule 35 motion,
which the district court denied. Lefavour appeals asserting that the district court abused its
discretion by imposing an excessive sentence, by failing to provide her additional time to
supplement her I.C.R. 35 motion, and by denying her I.C.R. 35 motion.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.



                                                1
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Lefavour’s Rule 35 motion.
A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.         State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown either by failing to grant
additional time or denying the I.C.R. 35 motion..
        Therefore, Lefavour’s judgment of conviction and sentence, and the district court’s order
denying Lefavour’s Rule 35 motion, are affirmed.




                                                     2